Citation Nr: 0126739	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  99-17 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $44,852.  




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs








ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran had active service from June 1970 to July 1970 
and from July 1974 to July 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision of the Committee on 
Waivers and Compromises of the RO. 



REMAND

The overpayment in this case was created as a result of the 
fact that the veteran was paid improved pension benefits on 
the basis of no countable income when, in fact, he had income 
which exceeded the maximum annual limit.  

The overpayment was created by a May 1998 RO letter which 
retroactively terminated the veteran's pension benefits, 
effective on October 1, 1994, due to the receipt of both 
Social Security and Civil Service Retirement benefits.  The 
RO's Committee on Waivers and Compromises in April 1999 
denied the veteran's request for waiver of recovery of the 
overpayment calculated to have been in the amount of $44,852.  

Before a decision can be made on whether the veteran is 
entitled to a waiver of recovery of the overpayment, it must 
be determined whether the overpayment was properly 
calculated.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) 
(where the Court held that is improper to adjudicate an 
application for waiver without first determining the 
lawfulness of the debt asserted).  

A careful review of the record shows that, in a February 1998 
letter to the veteran, the RO stated that it had received 
information showing he was in receipt of Social Security and 
Civil Service benefits.  In his waiver request received by 
the RO in August 1998, the veteran stated that he was unaware 
that he had to report his Social Security income to the VA.  

Although the veteran does not dispute the fact that he 
received Social Security benefits, there is no confirmation 
in the record (e.g., from the Social Security Administration) 
as to the precise date when he began receiving such benefits.  
It appears from copies of Social Security awards dated in 
September 1995 and October 1995 contained in the file that 
benefits may have begun in October 1995 to the veteran and 
his children.  The period of the overpayment, however, is 
shown to have been calculated as have begun in October 1994.  
Moreover, there is no confirmation in the record as to the 
amount of Civil Service benefits the veteran received and the 
dates of receipt of such income.  

In light of the foregoing, the Board finds that further 
development regarding the creation of the debt is necessary 
as the determination of the proper creation of the 
overpayment is relevant to the veteran's request for waiver 
of recovery of that debt.  

In that regard, the RO should seek precise income information 
from the Social Security Administration (i.e., when were the 
benefit payments received by the veteran and his children) 
and the veteran (i.e., what was the amount of his Civil 
Service benefit and the dates of receipt of such).  The RO 
should also inquire if the veteran had any unreimbursed 
medical expenses during the period of the overpayment.  

Thereafter, the RO should conduct an audit which would reveal 
precisely the period of the overpayment, what benefit amounts 
were due and paid to the veteran, the amounts of income 
considered in determining pension entitlement, and any 
medical expenses used to reduce countable income.  

In denying the veteran's waiver request in an April 1999 
decision, the RO's Committee on Waivers and Compromises 
stated that the elements of fraud, misrepresentation and bad 
faith had been considered and that an act of bad faith on the 
veteran's part precluded any waiver of recovery of the 
overpayment.  The Committee also stated that the veteran was 
at fault for the creation of the overpayment and that there 
was unjust enrichment in this case (these factors are 
considered when determining whether it would be against 
equity and good conscience to recover an indebtedness).  

The veteran was notified of this decision and the reasons 
therefor in an April 1999 letter from the RO.  An August 1999 
Statement of the Case (SOC) provided the law and regulations 
as to both the equity and good conscience standard and the 
elements which, if found, would preclude the granting of a 
waiver.  

In the SOC, the RO reiterated the reasons for the denial of a 
waiver given by the Committee on Waivers (the Committee's 
denial appears to have been made both on a ground that would 
preclude a waiver -- i.e., bad faith -- and on equity on good 
conscience grounds).  

According to 38 C.F.R. § 19.29, a SOC must be complete enough 
to allow the appellant to present written and/or oral 
arguments before the Board.  It must contain a summary of the 
evidence, a summary of the applicable laws and regulations 
with appropriate citations and a discussion of how such laws 
and regulations affect the determination, and the 
determination and reasons for the determination of the agency 
of original jurisdiction with respect to which disagreement 
has been expressed.  

In the present case, the SOC is inadequate as it failed to 
provide the veteran with clear reasons for denying his waiver 
request, i.e., either under the equity and good conscience 
standard or under misrepresentation which automatically 
precludes the granting of waiver.  The RO should furnish the 
veteran with a Supplemental Statement of the Case which 
corrects this procedural defect.  

In addition, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the Court in Morton v. West, which 
held that the Secretary had no authority to provide 
assistance to a claimant whose claim was not "well 
grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  Again, the 
regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the Social Security 
Administration and request records 
regarding the benefit payments it made to 
the veteran for the period of the 
overpayment.  In particular, the RO 
should request verification concerning 
the amount of payments and the dates such 
was received by the veteran.  Once 
obtained, all records should be 
associated with the claims folder.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish information as to the amount 
of Civil Service payments he received and 
the dates of receipt of such.  The RO 
should also request the veteran to 
furnish evidence of any unreimbursed 
medical expenses he paid during the 
period of the overpayment.  Once 
obtained, all records should be 
associated with the claims folder.  

3.  The RO then should prepare an audit 
of the veteran's pension account, setting 
forth the period of the overpayment at 
issue and the amounts due and paid to the 
veteran, the amounts of income considered 
in determining pension entitlement, and 
the medical expenses used to reduce 
countable income.  Once compiled, the 
audit report must be associated with the 
claims folder, and a copy must be sent to 
the veteran.  

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for waiver.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case (SSOC) which 
contains a recitation of the evidence and 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned, to include 38 
U.S.C.A. § 5302 (West 1991) and 38 C.F.R. 
§ 1.965 (2001), and a discussion of how 
each of the elements in these laws and 
regulations affected the RO's 
determination.  The RO must specify for 
the record whether the finding of bad 
faith on the part of the veteran (as 
noted in the SOC) remains in effect or 
whether that finding has been changed.  
The RO in this regard must ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 also is completed.  The veteran his 
representative should be given the 
opportunity to respond to the SSOC.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




